997 So. 2d 1119 (2008)
David RAMOS, Appellant,
v.
Begoña LOPEZ, Appellee.
No. 3D07-2159.
District Court of Appeal of Florida, Third District.
October 1, 2008.
Rehearing and Rehearing En Banc Denied December 31, 2008.
*1120 Barranco & Kircher and Raymond J. Rafool and Melissa Acosta Rodriguez, for appellant.
Laura Fabar, Coral Gables; Jay M. Levy, Miami, for appellee.
Before GREEN, SHEPHERD, and LAGOA, JJ.
PER CURIAM.
The former husband, David Ramos, appeals from an order awarding the former wife, Begona Lopez, her attorney's fees, costs and suit money in this dissolution of marriage action. Because the final judgment placed the parties in financially equipoised positions, we reverse. See Gaudette v. Gaudette, 890 So. 2d 1161 (Fla. 5th DCA 2004) (ex-husband should not have been ordered to pay ex-wife's attorney's fees where the parties were left in relatively equal financial positions); Bible v. Bible, 597 So. 2d 359 (Fla. 3d DCA 1992) (trial court did not abuse its discretion when it ordered each party to pay their own fees after a near equal distribution of property).
If, on remand, the trial court specifically finds that the former husband has engaged in vexatious, excessive, or unnecessary litigation, the court would be authorized to assess attorney's fees and costs against the former husband for such actions. See Romero v. Romero, 971 So. 2d 863, 864 (Fla. 3d DCA 2007) (where former husband engaged in vexatious litigation attorney's fees award justified).
Reversed and remanded.